Opinion by
Orlady, J.,
The defendant published in its newspaper, the following: “Arrested on a Bail Piece. There are suits pending against R. C. Collins, John Cassidy and Behny Ross for malicious mischief and cruelty to animals, which will be tried at next week court. It was feared last evening that R. C. Collins would leave this locality and not turn up for trial. In consequence a bail piece was issued and he was committed to jail to await trial, unless he secures other bail.” On the day after this publication, the following appeared in the same newspaper: “ A provoking Error. ‘ Through a mix of names The Morning News yesterday stated that R. C.. Collins, John Cassidy and Behny Ross had suits pending against them for cruelty to animals and malicious mischief, and that R. C. Collins had been arrested on a bail piece. Of course the public will understand that the item was á provoking error, and that such honorable and well known gentlemen are not defendants at all in any suit. The fact of the matter is that they are bondsmen for one Howard Lehman, who stands charged with the above offenses, and they surrendered their bail, taking out a bail piece, upon which he was arrested.”
This action was instituted the same day that the alleged libel was published, and resulted in a verdict in favor of the. plaintiff.
It was not contended on the trial that the article was mali'ciously published, and the defendant’s second point was affirmed. “As there is no evidence that the defendant in this case had actual malice in publishing the article complained of by the plaintiff, compensation for the injury done to the plaintiff’s character is the only legal measure of damages for which a recovery could be had in any event.’-’ .. • ■
*335The evidence represented by the third, fourth, fifth, sixth, seventh, eighth, ninth and tenth assignments of error was properly excluded, as it was not pretended that the publication was based upon the knowledge of the facts as shown by the rejected .testimony. A proper- examination of - the record suggested in the several offers, or knowledge by the defendant of the facts as stated, previous to the publication, would have made it designedly malicious. The .excluded-record would have shown .conclusively that every material fact stated in the publication was untrue. -The published retraction declares the plaintiff to be “ an honorable and well known gentleman,” and “ of course the public will understand that the item was a provoking error.” It is only when grave mistakes are made that newspapers so frankly declare that their news items are to be disbelieved. " The only substantive question in the'case was one of fact; was the publication of-this admittedly erroneous statement made after a proper inquiry -into the -facts' as' therein detailed by the newsi paper reporter ? • -
The reporter was a member of the bar, and by reason of his professional learning-had special knowledgé of the place in which to make search for the truth or falsity of the facts given. Thé investigation of the case coiild have been as easily made, prior to the publication as after, and if made, would have disclosed the facts to be as stated in the retraction and as found on the trial. There was no-pending proceeding against the plaintiff >. he had not been held to answer; he had not given bail for his appearance; he -had' not been .arrested on -a bail piece; he was not .put to jail; and no one feared or said he feared that “ he' would leave the locality and not turn up for trial; ” all of which was discovered within a few hours after the publication, and the defendants admit each and every one of the prejudicial facts-to be untrue.
. The reporter relied upon a brief and hurried interview with an attorney, which, from his testimony was incomplete and confusing as to the true relation of the plaintiff to the case about which the inquiry was made. The conversation with the attorney, under the facts of the case, instead of furnishing a reasonable and probable cause for the publication rather made a further examination necessary to warrant a cautious man in believing that the plaintiff was guilty of any offense.
*336It was not a privileged communication. The authorities on which the appellant relies to sustain the argument that it was such, are considered in Coates v. Wallace, 4 Pa. Superior Ct. 253, and cannot relieve the defendant in this case. It is not sufficient that the defendant believed the facts to be true at the time of publication; the belief must have rested on reasonable and probable cause: Winebiddle v. Porterfield, 9 Pa. 137; Chapman v. Calder, 14 Pa. 365; Smith v. Ege, 52 Pa. 419.
In Godshalk v. Metzgar, 23 W. N. C. 541, an offer was made of a record of a suit, not in justification,, but to show probable cause, and rejected; the court saying: “The reporter may have written this paragraph for the purpose of giving spice to his paper, or from other motives. It is true no offense is named, but it.is idle to say that a statement that a man has been arrested and committed to the county prison in default of bail does not mean anything, it means a great deal, and is the more damaging from what it leaves unsaid.” In Ingram v. Reed, 5 Pa. Superior Ct. 550, this court held, under facts more favorable to the defendant than in the present case, that even a cursory and superficial examination of a record, will not relieve or exempt from the charge of carelessness, when a more particular investigation of the record or cáse would have elicited the whole truth. The zeal of the reporter for sensational news must be curbed by a careful investigation of the accessible facts which would throw light upon the subject-matter before the reading public is furnished with that which may be proper.
This is the requirement of the law, and has been so recognized in all the cases in which the question has been raised. If indeed there were means at hand for ascertaining the truth of the matter of which the defendant neglects to avail himself and chooses rather to remain in ignorance when he might have obtained full information, there will be no pretense of any claim of juivilege : Shelly v. Dampman, 1 Pa. Superior Ct. 115; Conroy v. Times, 139 Pa. 334.
In the light of the facts in this ease, the numerous decisions of the Supreme and Superior Courts stamp the article “Arrested on a Bail Piece ” as entirely outside the pale of privileged communications, and that it was published without reasonable or probable cause of the truth of its facts. The assignments of error are overruled and the judgment is affirmed.